Case: 3:17-cv-00334-TMR Doc #: 14-17 Filed: 04/16/19 Page: 1 of 1 PAGEID #: 301

Bazelak, Leonard .
SS SS SSA REELED SSS Sg ST EE SS ae

From: Hill, Kimberly <Kimberly.Hill@daytonohio.gov>
Sent: Tuesday, September 08, 2015 6:00 PM

To: Ecton, Mark

Ce: Biehl, Richard

Importance: High

Colonel,

| will not be able to attend the meeting-lunch with you and Lt. Henderson Thursday. | do not believe the meeting will be
meaningful or profitable.

| have been the PSB Commander for two years. Most of that time | experienced vehement opposition, both inside the bureau
and outside at all supervisory and management levels, to practically everything | proposed, everything | did or attempted to do —
from those who do not have the training, knowledge, breadth and depth of experience that | have.

To quell some of the hatefulness and whining, | am preparing a special report requesting that an audit of the Professional
Standards Bureau and its processes, etc, be conducted by an outside agency (Ohio Attorney General, PERF, or similar entity).
Hopefully, the recommendations made as a result of the audit will be heeded.

Until that time, | will no longer make recommendations for changes or review any investigations, except those completed by PSB
investigators. You will have the request for the audit in the morning.

Respectfully,

Lt. Hill

 
